Citation Nr: 1731784	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-44 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a separate evaluation for right knee muscle injury associated with the service-connected right knee disability.

2. Entitlement to a separate evaluation for left knee muscle injury associated with the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In March 2011, the Veteran testified at a Board hearing before a Veterans Law Judge sitting at the RO. VA subsequently notified the Veteran that the Veterans Law Judge had retired from the Board.  A transcript of the March 2011 hearing has been associated with the record on appeal.  In October 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the October 2013 hearing is also of record.

In June 2016, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the June 2016 remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The record reflects a March 2011 right quadriceps injury has otherwise been resolved.

2. The record reflects a March 2011 left quadriceps injury has otherwise been resolved.



CONCLUSIONS OF LAW

1. The criteria for a separate rating for right knee muscle injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.55, 4.56, 4.73, Diagnostic Code 5314 (2016).

2. The criteria for a separate rating for left knee muscle injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.55, 4.56, 4.73, Diagnostic Code 5314 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 

VA's duty to notify was satisfied for the claim before the Board by letter dated July 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  


II. Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40  and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 .  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40  state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.  , quoting 38 C.F.R. § 4.40.

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (d).

Diagnostic Code 5314 contemplates functions affected by the muscles involved in muscle group XIV, to include extension of knee; simultaneous flexion of hip and flexion of knee; tension of fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XVII in postural support of body; and acting with hamstrings in synchronizing hip and knee; anterior thigh group; sartorius; rectus femoris; vastus extemus; vastus intermedius; vastus internus; and tensor vaginae femoris.  A noncompensable rating is warranted for slight muscle injury.  A 10 percent rating is warranted for moderate muscle injury.  A 30 percent rating is warranted for moderately severe muscle injury.  A 40 percent rating is warranted for severe muscle injury.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c).


III. Analysis

The Veteran generally contends that he suffers from muscle weakness involving his knees as result of his service-connected knee disabilities.  See March 2011 hearing transcript.  For the reasons that follow, the Board concludes that a separate rating is not warranted.

The record reflects that the Veteran is service-connected for patellar chondromalacia of the right knee and post traumatic arthritis of the left knee at 10 percent disabling each respectively.  During the course of this appeal, separate ratings were awarded for the partial removal of the semilunar cartilage of the left and right knees; each were rated as 10 percent disabling.  

In a March 2011 private treatment note, the Veteran's physical therapist noted his right and left quadriceps strength both as a "4/5" with a normal muscle tone and tender palpation.  

In November 2011, the Veteran attended a VA examination.  The examiner noted right knee flexion muscle strength and extension muscle strength at "3/5." In addition, the left knee and flexion muscle strength and extension muscle strength were rated "3/5."

In October 2016, the Veteran attended a muscle injuries disability benefits questionnaire examination (DBQ).  He was diagnosed with a resolved March 2011 bilateral quadriceps injury.  Examiner notes no current muscle injury to the Veteran concerning the quadriceps or any other major muscle group.  The examiner noted right knee flexion muscle strength and extension muscle strength at "5/5." In addition, the left knee and flexion muscle strength and extension muscle strength were rated "5/5." Examiner notes the Veteran's occasional use of a cane and attributes its usage to "knee problems." Examiner opined that there were no objective quadriceps injury findings and the prior quadriceps injury was resolved and that there was no indication of a chronic condition.  The examiner also found that there was no evidence of quadriceps injury findings upon review of the March 2011 documented quadriceps weakness.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a separate rating for his right knee muscle injury or left knee muscle injury under Diagnostic Code 5314.  Significantly, the Veteran's right and left knee disabilities have been otherwise resolved since the March 2011 treatment note.

In assessing the severity of the knee disabilities, the Board has considered the Veteran's assertions regarding his symptoms, to include weakness in both knees, which he is competent to provide.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of a right and left knee muscle injuries.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the claimed right and left knee muscle injuries.  

Therefore, a separate rating under 38 C.F.R. § 4.73, DC's 5313 (for muscle XII-flexion of the knee) and 5314 (for muscle XIV-extension of the knee) are not applicable.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, to the extent that the preponderance of the evidence is against separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

1. Separate evaluation for right knee muscle injury is denied.

2. Separate evaluation for left knee muscle injury is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


